DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II: Claims 6-16 in the reply filed on 09/15/2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
FIG. 5: Although this figure includes the label 500, this label is not found within the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “206” has been used to designate both marker (i.e. with connected dots) and an open circle.
FIGS. 6 and 7: These figures include two labels 206. The examiner believes that the label closer to the dot 506 is intended to be represented by the label 208 and recommends updating these labels accordingly.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
FIG. 6: Although the specification states “With reference to Figs. 6 and 7 showing screenshots 600 and 700 with respective images 602 and 702” [0040], this figure does not include the label 602; rather it has the label 502. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[0043]: It will be appreciated that computer operations: receive images of the anatomy 110 of a patient including a tracker 106 where the tracker 106 is in a fixed position relative to the anatomy110 to define the position of the anatomy110 in a 3D space […]”, however to correct the typo “anatomy110” should be “anatomy 110”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process, without significantly more. 
Regarding claim 6, the claim recites “defining, by the processing device, a first 3D vector relative to the 3D space for the light ray in response to input received indicating the light ray is aligned with an anatomical reference point relative to the anatomy; defining, by the processing device, a second 3D vector of the light ray in response to input received indicating the light ray is aligned with the anatomical reference point and where the second 3D vector is different from the first 3D vector; and calculating, by the processing device, a position in the 3D space of the anatomical reference point using the first 3D vector and the second 3D vector”. 
The limitations, under broadest reasonable interpretation, cover performance of the limitation in the mind, but for the recitation of generic computer components, and/or read on drawing a vector and performing a mathematical calculation/determination of a position in the 3D space. In this case, the steps of defining a first and second 3D vector can be practically performed in the human mind by the user drawing a vector on a displayed image. Furthermore, the step of calculating a position in a 3D space using the first and second 3D vectors can be practically performed in the human mind by a user performing a mathematical calculation; selecting a point within the 3D space, and the like. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor), then is falls within the “mental processes” grouping of abstract ideas.
Following step 2A of the two-prong analysis, these judicial exceptions are not integrated into a practical application because the claim merely provides instructions to implement an abstract idea on a generic computer (i.e. “the processing device”) (See MPEP 2106.05(f)). Furthermore, the claims as written do not include elements to 1) improve the functioning of a computer (See MPEP 2105.05(a)); 2) effect a particular treatment or prophylaxis (See MPEP 2106.04(d)(2)); 3) use a particular machine (See MPEP 2106.05(b)); or 4) use the judicial exceptions in a meaningful way beyond generally linking the use to a particular technological environment (See MPEP 2106.05(h)). 
Following step 2B of the two-prong analysis, the additional elements (i.e. the receiving step and the displaying step) do not amount to significantly more than the judicial exception because the computer (i.e. processing device) is simply the tool used to perform the abstract idea of defining a first and second 3D vector and calculating a position in the 3D space of the anatomical reference point.
Furthermore, the applicant’s specification states “The processor 103 is an example of a processing device and may comprise one or more microprocessors, CPUs, GPUs, or other programmable devices or hardwires processing devices [0011] and “A suitable display device 118 may be a screen of the laptop (as shown) and/or a coupled monitor, a projector for projecting an image, a Virtual Reality (VR) display, heads-up display, etc.” [0017]. Therefore, the system utilizes a generic display and a generic processor as a tool to perform an abstract idea without improving the functioning of the either device.
Regarding claims 7-16, these claims which depend directly or indirectly from claim 6, respectively, are also rejected due to their dependency as they do not cure the deficiency of the parent claim. Furthermore, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception nor a practical application of the judicial exception:
Claim 7 recites “comprising displaying, by the processing device, a reference point indicator for the anatomical reference point at the position, in real time, overlaid on the display of the images from the camera”;
Claim 8 recites “wherein the camera is in a first position when input is received to define the first 3D vector and the camera is in a second position when input is received to define the second 3D vector thereby to provide the second 3D vector that is different from the first 3D vector”;
Claim 9 recites “after defining the first 3D vector: displaying, the processing device, a first light ray indicator showing the light ray defined according to the first 3D vector, in real time, overlaid on the display of the images from the camera”;
Claim 10 recites “comprising stopping, by the processing device, the displaying of the first light ray indicator following defining the second 3D vector”;
Claim 11 recites “comprising providing workflow comprising instructions in a graphical user interface for a user to provide input to define the first 3D vector and the second 3D vector”;
Claim 12 recites “wherein the anatomy is a femur and the anatomical reference point is a knee center”;
Claim 13 recites “wherein the tracker is in a position on the femur, proximate to the knee center, to be visible in a field of view of the camera”;
Claim 14 recites “comprising calculating, by the processing device, an axis of the femur 3D vector using the anatomical reference point and a hip center of rotation to define the axis of the femur”;
Claim 15 recites “comprising displaying, by the processing device, a femoral axis indicator showing the axis of the femur defined according to the axis of the femur 3D vector, in real time, overlaid on the display of the images from the camera”;
Claim 16 recites “prior to receiving the input for defining the second 3D vector: defining, by the processing device, a candidate 3D vector for the light ray from images received after defining the first 3D vector; and calculating a candidate position of the anatomical reference point using the first 3D vector and the candidate 3D vector; and displaying, by the processing device, a candidate reference point indicator for the anatomical reference point at the candidate position, in real time, overlaid on the display of the images from the camera”;
which represent steps that can be practically performed within the mind (i.e. as a mental processing involving steps of determining, calculating; see claims 14, 16, 
for example), provide additional information about the information being obtained (see claims 7-8, 12-13) and/or constitute insignificant extra-solution activity (i.e. displaying, see claims 9-11, 15).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9 and 11-13, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weinstein et al. US 20180185100 A1 “Weinstein”.
Regarding claim 6, Weinstein teaches “A method to establish an anatomical reference point in a 3D space for images as defined by a surgical navigation system having a processing device coupled to a camera, the method comprising:” (“In another embodiment, a method of registering a robotic coordinate system and a localizer coordinate system using a head-mounted display is provided. […] The method comprises registering the HMD (i.e. head mounted display) coordinate system and the localizer coordinate system such that images displayed with the head-mounted display can be associated with real objects tracked by the localizer” [0012] and “Referring to FIG. 34, a method of registering a robotic coordinate system, such as the manipulator coordinate system MNPL, and the localizer coordinate system using the HMD 200 is shown” [0162]. Therefore, since the method registers a robotic coordinate system to a localizer coordinate system, the localizer coordinate system being associated with real objects tracked by the localizer, Weinstein teaches a method to establish an anatomical reference point in a 3D space for images as defined by a surgical navigation system having a processing device coupled to a camera.
Furthermore, regarding a surgical navigation system with a processing device coupled to a camera, Weinstein discloses “In one embodiment, a surgical navigation system is provided comprising a head-mounted display operable in an HMD coordinate system. The head-mounted display comprises a camera for capturing images” [0005]; “Referring to FIG. 1 a surgical robotic system 10 for treating a patient is illustrated. […] The navigation system 20 is set up to track movement of various real objects in the operating room. Such real objects include, for example, a surgical tool 22, a femur F of a patient and a tibia T of the patient” [0056]; “The navigation system 20 includes one or more computer cart assemblies 24 that houses one or more navigation controllers 26” [0057] and “Navigation controller 26 has the displays 28, 29, central processing unit (CPU) and/or other processors, memory (not shown), and storage (not shown)” [0062]; and “In the embodiment shown, the localizer 34 is an optical localizer and includes a camera unit 36” [0058]. Therefore, FIG. 1 shows a surgical navigation system 10 with a processing device (i.e. navigation controller 26 with CPU and/or other processors) coupled to a camera (i.e. camera unit 36).);
“receiving, at the processing device, images of an anatomy of a patient including a tracker where the tracker is in a fixed position relative to the anatomy thereby to define a position of the anatomy in the 3D space” (“A surgical navigation localizer has a localizer coordinate system. The localizer comprises one or more position sensors. A tracker is to be coupled to a real object so that the real object is trackable by the surgical device localizer. The tracker comprises a registration device having a registration coordinate system. The registration device comprises a plurality of registration markers for being analyzed in the images captured by the camera of the head-mounted display to determine a pose of the HMD coordinate system” [0005] and “Navigation system 20 is operable with a plurality of tracking devices 44, 46, 48, also referred to herein as trackers. In the illustrated embodiment, one tracker 44 is firmly affixed to the femur F of the patient and another tracker 46 is firmly affixed to the tibia T of the patient. Trackers 44, 46 are firmly affixed to sections of bone” [0063]. Therefore, since the tracker is coupled to a real object (i.e. firmly affixed to sections of bone, see [0063]) and the registration device (i.e. registration marker(s)) of the tracker is used to analyze the images obtained by the HMD coordinate system, the method carried out by the surgical navigation device performs the step of receiving, at the processing device, images of an anatomy of a patient including a tracker where the tracker is in a fixed position relative to the anatomy thereby to define a position of the anatomy in the 3D space.).  
“displaying, by the processing device, a targeting marker, in real time, overlaid on a display of the images from the camera, the targeting marker indicating a position of a light ray in the images” (“The HMD coordinate system is associated with a head-mounted display such that images displayed with the head-mounted display can be associated with real objects tracked by the localizer. […] First landmark images are displayed with the head-mounted display that define a verification protocol for the user to follow to verify the registration of the model coordinate system and the localizer coordinate system. The first landmark images depict virtual landmarks associated with the virtual model of the patient’s bone […] The first landmark images are displayed to the user with the head-mounted display as being overlaid on the patient’s bone such that the user is able to verify registration by placing the tip of the navigation probe on the patient’s bone while positioning the tip of the navigation probe in desired positions relative to the user’s visualization of the first landmark images” [0014]; “The optical sensors 40 of the localizer 34 receive light signals from the trackers 44, 46, 48. […] In this embodiment, each tracker 44, 46, 48 has at least three passive tracking elements or markers (e.g. reflector) for transmitting light signals (e.g. reflecting light emitted from the camera unit 36) to the optical sensors 40” [0066] and “In this case, the HMD controller 210 is configured to simultaneously update one or more of the images associated with one or more of the models to reflect the changes being made in real-time” [0150]. Therefore, since the first landmark images depict virtual landmarks which are overlaid on the images of the patient’s bone, the images of the patient’s bone are acquired by the camera emitting light (i.e. light rays, see 0066] and the HMD controller updates images in real time, the method carried out by the surgical navigation system performs the step of displaying, by the processing device, a targeting marker (i.e. virtual landmarks (see [0166]), in real time, overlaid on a display of the images from the camera, the targeting marker indicating a position of a light ray in the images.).
“defining, by the processing device, a first 3D vector relative to the 3D space for the light ray in response to input received indicating the light ray is aligned with an anatomical reference point relative to the anatomy”; “defining, by the processing device, a second 3D vector of the light ray in response to input received indicating the light ray is aligned with the anatomical reference point and where the second 3D vector is different from the first 3D vector” (“ ); and “calculating, by the processing device, a position in the 3D space of the anatomical reference point using the first 3D vector and the second 3D vector” (“In another example, the camera 214 may comprise two stereo cameras that employ stereo vision to identify image pixels in sets of images that correspond with each of the registration markers 222 observed by the stereo cameras. A 3D position of the registration markers 222 (or points associated with the registration markers 222) is established by triangulation using a ray from each stereo camera. For instance, a point x in 3D space is projected onto respective image planes along a line which goes through each stereo camera’s focal point, resulting in the two corresponding image points and since the geometry of the two stereo cameras in the local coordinate system (and the HMD coordinate system) is known, the two projection lines can be determined. Furthermore, since the two projection lines intersect at the point x, that intersection point can be determined in a straightforward way using basic linear algebra” [0113]. A 3D vector, by definition, is a line in three-dimensions with both direction and magnitude. Thus, the projection lines in the 3D space represent, 3D vectors. Therefore, since two projection lines are determined based on the light ray emitted from each of the two stereo cameras and triangulation can be used to detect the 3D position of the registration markers, the method carried out by the surgical navigation device performs the steps of defining, by the processing device, a first 3D vector relative to the 3D space for the light ray in response to input received indicating the light ray is aligned with an anatomical reference point (i.e. corresponding to the local coordinate system) relative to the anatomy; defining, by the processing device, a second 3D vector of the light ray in response to input received indicating the light ray is aligned with the anatomical reference point and where the second 3D vector is different from the first 3D vector; and calculating, by the processing device, a position in the 3D space of the anatomical reference point using the first 3D vector and the second 3D vector.).
Regarding claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Weinstein teaches “comprising displaying, by the processing device, a reference point indicator for the anatomical reference point in a position, in real time, overlaid on the display of the images from the camera” (“The landmark images 260 are displayed to the user with the HMD 200 as being overlaid on the patient’s bone such that the user is able to verify registration by placing the tip 232 of the registration probe 230 (also referred to as a navigation probe) on the patient’s bone while positioning the tip 232 of the registration probe 230 in the desired positions relative to the users visualization of the landmark images 260” [0135]; “In this case, the HMD controller 210 is configured to simultaneously update one or more of the images associated with one or more of the models to reflect the changes being made in real-time” [0150] and “The landmark images 260 depict virtual landmarks associated with the virtual model of the patient’s bone” [0165]. Therefore, since the landmark images depict virtual landmarks (i.e. reference point indicators) and are overlaid on the patient’s bone to verify registration and the HMD controller updates images to reflect changes made in real-time, the method carried out by the surgical navigation system performs the step of displaying, by the processing device, a reference point indicator (i.e. virtual landmark) for the anatomical reference point in a position, in real time, overlaid on the display of the images from the camera.).
Regarding claim 8, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Weinstein teaches “wherein the camera is in a first position when input is received to define the first 3D vector and the camera is in a second position when input is received to define the second 3D vector thereby to provide the second 3D vector that is different from the first 3D vector” (“In another example, the camera 214 may comprise two stereo cameras that employ stereo vision to identify image pixels in sets of images that correspond with each of the registration markers 222 observed by the stereo cameras. A 3D position of the registration markers 222 (or points associated with the registration markers 222) is established by triangulation using a ray from each stereo camera. For instance, a point x in 3D space is projected onto respective image planes along a line which goes through each stereo camera’s focal point, resulting in the two corresponding image points and since the geometry of the two stereo cameras in the local coordinate system (and the HMD coordinate system) is known, the two projection lines can be determined. Furthermore, since the two projection lines intersect at the point x, that intersection point can be determined in a straightforward way using basic linear algebra” [0113]. In order for the projection lines to intersect, the stereo cameras of the camera 214 had to be located in different positions when input is received to define the first and second 3D vectors (i.e. projection lines) and the first 3D vector and the second 3D vector are different. Therefore, since the camera 214 may comprise two stereo cameras and the two stereo cameras emit light rays which can be used in triangulation of a 3D position of the registration marker and each stereo camera is associated with a projection line, the camera is in a first position when input is received to define the first 3D vector and the camera is in a second position when input is received to define the second 3D vector thereby to provide the second 3D vector that is different from the first 3D vector.).
Regarding claim 9, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Weinstein teaches “displaying, by the processing device, a first light ray indicator showing the light ray defined according to the first 3D vector, in real time, overlaid on the display of the images from the camera” (“The HMD controller 210 builds these rays in the local coordinate system local and transforms the rays to the HMD coordinate system where the HMD controller 210 finds the HMD coordinate system where the HMD controller 210 finds the best fit (e.g. intersection) of the rays to determine the position of the registration markers 222 in the HMD coordinate system” [0112] and “A 3D position of the registration markers 222 (or points associated with the registration markers 222) is established by triangulation using a ray from each stereo camera” [0113]. Thus, since the HMD controller builds the rays (i.e. from the stereo camera(s)) in the local coordinate system and transforms then to the HMD coordinate system such that the ray from each stereo camera may be used to triangulate the 3D position of the registration markers, the method carried out by the surgical visualization system performs the step of displaying, by the processing device, a first light ray indicator showing the light ray indicator showing the light ray defined according to the first 3D vector, in real time, overlaid on the display of the images from the camera.). 
Regarding claim 12, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Weinstein teaches “wherein the anatomy is a femur and the anatomical reference point is a knee center” (“Navigation system 20 is operable with a plurality of tracking devices 44, 46, 48, also referred to herein as trackers. In the illustrated embodiment, one tracker 44 is firmly affixed to the femur F of the patient and another tracker 46 is firmly affixed to the tibia T of the patient. Trackers 44, 46 are firmly affixed to sections of bone. […] In additional embodiments, a tracker (not shown) is attached to the patella to track a position and orientation of the patella. In yet further embodiments, the trackers 44, 46 could be mounted to other tissue types or parts of the anatomy” [0063]. The patella is located at the center of the knee. Therefore, since trackers can be attached to the femur F, the tibia T and the patella (i.e. the knee center) such that the position and orientation of each can be tracked, the anatomy is a femur and the anatomical reference point is a knee center.).
Regarding claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, Weinstein teaches “wherein the tracker is in a position on the femur, proximate to the knee center, to be visible in a field of view of the camera” (“Navigation system 20 is operable with a plurality of tracking devices 44, 46, 48, also referred to herein as trackers. In the illustrated embodiment, one tracker 44 is firmly affixed to the femur F of the patient and another tracker 46 is firmly affixed to the tibia T of the patient. Trackers 44, 46 are firmly affixed to sections of bone. […] In additional embodiments, a tracker (not shown) is attached to the patella to track a position and orientation of the patella. In yet further embodiments, the trackers 44, 46 could be mounted to other tissue types or parts of the anatomy” [0063]. Since the tracker 44 is firmly attached to the femur F and is tracked by the navigation system 20, the tracker is in a position of the femur, proximate to the knee center, to be visible in a field of view of the camera.).
Regarding claim 16, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Weinstein teaches “prior to receiving the input for defining the second 3D vector: defining, by the processing device, a candidate 3D vector for the light ray from images received after defining the first 3D vector”; and “calculating a candidate position of the anatomical reference point using the first 3D vector and the candidate 3D vector”; and “displaying, by the processing device, a candidate reference point indicator for the anatomical reference point at the candidate position, in real time, overlaid on the display of the images from the camera” (“In another example, the camera 214 may comprise two stereo cameras that employ stereo vision to identify image pixels in sets of images that correspond with each of the registration markers 222 observed by the stereo cameras. A 3D position of the registration markers 222 (or points associated with the registration markers 222) is established by triangulation using a ray from each stereo camera. For instance, a point x in 3D space is projected onto respective image planes along a line which goes through each stereo camera’s focal point, resulting in the two corresponding image points and since the geometry of the two stereo cameras in the local coordinate system (and the HMD coordinate system) is known, the two projection lines can be determined. Furthermore, since the two projection lines intersect at the point x, that intersection point can be determined in a straightforward way using basic linear algebra” [0113]. A 3D vector, by definition, is a line in three-dimensions with both direction and magnitude. Thus, the projection lines in the 3D space represent, 3D vectors. Therefore, since a 3D position of the registration markers is established by triangulation using rays from each stereo camera such that two projection lines can be determined for a point x in 3D space, one of the projection lines represents a candidate 3D vector which is defined by the processing device, for the light rat from images received after defining the first 3D vector. Furthermore, since triangulation is used to calculate the point x in the 3D space based on the two projection lines, the candidate position of the anatomical reference point is calculated using the first 3D vector and the candidate 3D vector and a candidate reference point indicator is displayed for the anatomical reference point at the candidate position, in real time, overlaid on the display of the images from the camera.).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al. US 20180185100 A1 “Weinstein” as applied to claims 6-9, 12-13, and 16 above, and further in view of Lee et al. US 2014002390 A1 “Lee”.
Regarding claim 11, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Weinstein teaches “comprising providing workflow comprising instructions in a graphical user interface for a user to provide input” (“In one embodiment, the user provides input, such as through an input device (e.g. keyboard, mouse, touchscreen, foot pedal, etc.) to the HMD controller 210 that essentially adjusts the positions of the virtual calibration marker images 238 relative to the real calibration markers 234 to better align the virtual calibration marker images 238 with the real calibration markers 234” [0122]. Therefore, the method carried out by the surgical visualization system performs the step of providing workflow comprising instructions in a graphical user interface for a user to provide input.).
Weinstein does not teach that the input is “to define the first 3D vector and the second 3D vector”.
Lee is within a related field of endeavor to the claimed invention because it relates to a user input apparatus [Abstract].
Lee teaches “to define the first 3D vector and the second 3D vector” (“The user input apparatus may further include an input vector calculator 120. The input vector calculator 120 may process the surface input information in a form that may be used as input information” [0052]; “The user input apparatus may generate an input using a 3D spatial vector and may also generate an input value by selecting a plane in a 3D virtual space using the measured orientation information and by projecting, onto the selected plane, a unit vector of input that is applied to the surface of the user input apparatus based on the surface input information” [0124]; and “Based on the control mode, a 3D input vector that is generated through the user input apparatus may be mapped with a physical quantity associated with a horizontal translation on a virtual space in which 3D content is expressed” [0135]. Therefore, the user input apparatus is used to input a 3D spatial vector (i.e. 3D vector). It would be obvious to utilize the user input apparatus of Lee to generate more than one 3D vector.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Weinstein in order to include the graphical user interface being configured to define a first and second 3D vector as disclosed in Lee in order to allow the user have more control when mapping a virtual 3D space [Lee: 0135]. Having a user input a 3D vector is one of a finite number of techniques which can be used to define a 3D space within an image with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to define a tool to better understand the 3D space represented in the acquired image(s).
Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al. US 20180185100 A1 “Weinstein” as applied to claims 6-9, 12-13, and 16 above, and further in view of Buly et al. US 20070249967 A1 “Buly”.
Regarding claim 14, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, Weinstein does not teach “comprising calculating, by the processing device, an axis of the femur 3D vector using the anatomical reference point and a hip center of rotation to define the axis of the femur”.
Buly is within the same field of endeavor as the claimed invention because it relates to a method for performing computer-assisted orthopedic surgery producing and displaying geometrical models of first and second bones, the first and second bones forming a joint [Abstract].
Buly teaches “comprising calculating, by the processing device, an axis of the femur 3D vector using the anatomical reference point and a hip center of rotation to define the axis of the femur” (“There is a plurality of methods in which an anatomical coordinate system can be setup by the surgeon. According to one exemplary method, a number of different reference points are obtained. […] The midpoint between the medial and lateral femoral epicondyles can be used for the knee center. Alternatively, a point digitized on the center of the patella with the knee in flexion can be used. The center of the hip can also be found by rotating the femur with respect to the pelvis and measuring the relative motion of the bones as the surgeons manually manipulates the leg. The hip center in the femoral reference frame can also be found without attaching a reference body to the pelvis by known means” [0049]; “The data acquisition points can be used to determine other information, such as, locating a mechanical or neck axis of the femur 2” [0052]; “The system preferably suggests a clock orientation intelligently and automatically, and allows the surgeon to check and validate or adjust this suggested orientation as he deems necessary. One method of defining the clock reference automatically for the femur is to use the anatomical coordinate system defined by the mechanical axis of the femur (i.e. the vector joining the center of the femoral head and the center of the knee and determined previously); and “There are a plurality of methods that the system can employ to aid the surgeon in removing the correct amount of bone in order to restore proper joint function and range of motion. […] In particular, the computer can simulate a rotation of the femur 2 into the pelvis 4 (or vice versa), for a predetermined amount of rotation, in any particular direction. Such a rotation can be about the hip center, for example, which has already been determined as described above” [0084]. Therefore, since the surgeon can set up an anatomical coordinate system by looking at different reference points including the femoral epicondyles (i.e. lateral and medial), the patella (i.e. located at the center of the knee) and the center of the hip by rotating the femur and the system automatically suggests a clock orientation (i.e. clock reference) for the femur defined by the mechanical axis of the femur (i.e. the vector joining the center of the femoral head (i.e. attached to the hip center/pelvis) and the center of the center of the knee), the method performed by the system performs the step of calculating, by the processing device, an axis of the femur 3D vector using the anatomical reference point (i.e. knee center defined by patella and/or medial and lateral femoral epicondyles) and a hip center of rotation to define the axis of the femur.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Weinstein so as to include the calculation of an axis of the femur 3D vector as disclosed in Buly in order to allow the surgeon to view the relationship between the femur and the pelvis and determine how/if to correct the amount of bone present in order to restore proper joint function and range of motion [Buly: 0084]. Determining the axis of the 3D femur vector is one of a finite number of techniques which can be used to assess the range of motion of the hip center with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing the surgeon to understand the anatomical coordinate system when performing a surgical procedure.
Regarding claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Weinstein does not teach “comprising displaying, by the processing device, a femoral axis indicator showing the axis of the femur defined according to the axis of the femur 3D vector, in real time, overlaid on the display of the images from the camera”.
Buly teaches “comprising displaying, by the processing device, a femoral axis indicator showing the axis of the femur defined according to the axis of the femur 3D vector, in real time, overlaid on the display of the images from the camera” (“Since the reference bodies 100, 110 are fixed to the bones 2, 4 the pointer tip 124 can be used to point at any given point on bone 2, 4, the position of which is precisely taken by its tip 124. Then, it is possible using a conventional data processing system to determine the vector connecting the point where the respective bodies 100, 110 attach to the bones 2, 4 to the point of the tip 124, and therefore, locate any given point for any position of the femur 2 or pelvis 4” [0048] and “One method of defining the clock reference automatically for the femur is to use the anatomical coordinate system defined by the mechanical axis of the femur (i.e. the vector joining the center of the femoral head and the center of the knee and determined previously)” [0079]. Therefore, since the data processing system is used to determine the vector connecting the points where respective bodies 100, 110 attach to the femur and the pelvis such that any given point can be located and the clock reference is automatically defined for the femur to use as the anatomical coordinate system, the method carried out by the system comprises displaying, by the processing device, a femoral axis indicator showing the axis of the femur defined according to the axis of the femur 3D vector, in real time, overlaid on the display of the images from the camera (see [0036]).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Weinstein so as to include displaying a femoral axis indicator overlaid on the display of the images as disclosed in Buly in order to allow the surgeon to view the relationship between the femur and the pelvis and determine how/if to correct the amount of bone present in order to restore proper joint function and range of motion [Buly: 0084]. Determining the axis of the 3D femur vector is one of a finite number of techniques which can be used to assess the range of motion of the hip center with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing the surgeon to understand the anatomical coordinate system when performing a surgical procedure.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793